Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1 and 2 of the remarks, filed 05/04/2021, with respect to claims 1-12 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1-4, 6-11 and the 35 USC 103 rejection of 5 and 12 have been withdrawn. 
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of method steps determining a global direction of a magnetic field; providing a rotation for the sports object about the spin axis, wherein the spin axis is defined along a line including points in a three-dimensional space which remain fixed during the rotation of the sports object; measuring a plurality of magnetic field values as a function of time with the XYZ-magnetic field sensor when the sports object is rotating about the spin axis; computing a magnetic field component of the magnetic field in a direction of a local body co-ordinate of the spin axis of the sports object when it is rotating from the measured plurality of magnetic field values; and determining a direction of the spin axis using the computed magnetic field component of the magnetic field and the determined global direction of the magnetic field.
Claims 2-7 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 8, the prior art of record neither shows nor suggests the combination of method steps of determining a global direction of a magnetic field; providing a rotation for the sports object about the spin axis, wherein the spin axis is defined along a line including points in a three-
With respect to claim 9, the prior art of record neither shows nor suggests the combination of structural elements wherein a control module arranged inside of the body and communicatively connected to the XYZ-magnetic field sensor, wherein the control module is configured to: receive the measured at least one magnetic field value; compute a magnetic field component of a magnetic field in a direction of a local body co-ordinate of the spin axis of the sports object when it is rotating from the received at least one measured magnetic field value; and determine a direction of the spin axis using the computed magnetic field component of the magnetic field and a determined global direction of the magnetic field.
Claims 10 and 11 depend from allowed claim 9 and are therefore also allowed.
With respect to claim 12, the prior art of record neither shows nor suggests the combination of structural elements wherein an XYZ-magnetic field sensor disposed inside a body of the sports object, and a portable computing device, wherein the portable computing device is configured to: detect that the sports object is ejected on a ballistic trajectory; activate the XYZ-magnetic field sensor when it is detected that the sports object is on the ballistic trajectory.
Claim 13 depends from allowed claim 12 and is therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PAT 6,592,070 discloses an interference-aided navigation system for rotating vehicles.
US PUB 2008/0087769 discloses a method of determining and controlling the inertial attitude of 
a spinning, artificial satellite and systems therefor.
US PUB 2015/0328516 discloses a sports ball athletic activity monitoring methods and systems.
US PUB 2016/0001136 discloses an operations with instrumented game ball.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858